DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koss (US 2011/0238056 A1) in view of Pantera (US 2004/0097914 A1)
	With respect to Claim 1 Koss teaches	A surgical system comprising (See Abstract): 	a control circuit (See Fig 1 and Para[0029] A source of energy, such as a radiofrequency (RF) generator 18 is coupled to the electrosurgical appliance by a control circuit 16); and 	an output circuit coupled to the control circuit and configured to deliver energy to an output terminal for delivery to a patient, the output terminal configured to couple to an electrosurgical device with at least one electrode (See Fig 1 and Para[0029] In FIG. 1, a procedure in which electrosurgery is being performed on the target tissue 10 of a patient by an electrosurgical device 12), 	wherein the control circuit is configured to: 	count and deliver electrosurgical energy pulses to biological tissue in communication with the at least one electrode ( See Para[0029] and Para[0055] pulse count); and 	for a plurality of electrosurgical energy pulses: compare a parameter to a threshold value (See Fig 3); and 	adjust the threshold value (See Fig 2)	However Koss is silent to the language of	based on the count of the electrosurgical energy pulse.	Nevertheless Pantera teaches	based on the count of the electrosurgical energy pulse (See Para[0049] Since the amount of power delivered by the RF power amplifier 60 (FIG. 1) in response to each drive pulse 86 is related directly to the width of the drive pulse 86, the pulse width count also represents the amount of energy delivered by each drive pulse. The power set signal 110 therefore relates to a count number which represents a number of quantizing intervals which the supervisory processor 106 has determined is desired for delivery based on the mode selected.)	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Koss and use the count of the electrosurgical energy pulse such as that of Pantera.	One of ordinary skill would have been motivated to modify Koss, because the count relates to the power signal, and allows for quantizing the various amount of power.	With respect to Claim 2 Koss teaches	The surgical system of claim 1, 	wherein the parameter is selected from the group consisting of: 	an impedance of the biological tissue, a change in impedance of the biological tissue, a rate of change of the impedance of the biological tissue, a change in a phase angle, a change in a current of the delivered electrosurgical energy pulse, and a change in an output voltage of the delivered electrosurgical energy pulse (See Abstract).	With respect to Claim 3 Koss teaches	The surgical system of claim 1, 	wherein the control circuit is configured to: 	retrieve data representing the threshold value from a memory device (See Para[0033]).	With respect to Claim 4 Koss teaches	The surgical system of claim 1, 	wherein the control circuit is configured to: 	compare a first measured parameter to a second measured parameter, and 	wherein the control circuit configured to adjust the threshold value based on the count of the electrosurgical energy pulse is configured to: 	adjust the threshold value based on a difference between the first measured parameter and the second measured parameter (See Fig 2 and Para[0033]-Para[0044]).	With respect to Claim 5 Koss teaches	The surgical system of claim 1, 	wherein the control circuit is configured to: compare a first measured parameter to a second measured parameter, and wherein the control circuit configured to adjust the threshold value based on the count of the electrosurgical energy pulse is configured to: adjust the threshold value based on the first measured parameter being greater than the second measured parameter. (See Fig 2 and Para[0033]-Para[0044]).	With respect to Claim 6 Koss teaches	The surgical system of claim 1, 	wherein the control circuit is configured to: 	compare a first measured parameter to a second measured parameter, and 	wherein the control circuit configured to adjust the threshold value based on the count of the electrosurgical energy pulse is configured to:	 adjust the threshold value based on the first measured parameter being less than the second measured parameter. (See Fig 2 and Para[0033]-Para[0044]).	With respect to Claim 7 Koss teaches	The surgical system of claim 1, 	wherein the control circuit is configured to: 	determine a rate of change between a first measured parameter and a second measured parameter, and wherein the control circuit is configured to adjust the threshold value based on the count of the electrosurgical energy pulse is configured to: 	adjust the threshold value based on the rate of change between the first measured parameter and a second measured parameter. (See Fig 2 and Para[0033]-Para[0044]).	With respect to Claim 8 Koss teaches	The surgical system of claim 1, 	wherein the control circuit is configured to: adjust the threshold value based on the parameter. (See Fig 2)	With respect to Claim 9 Koss teaches	The surgical system of claim 1, 	wherein the control circuit is configured to: reduce the delivery of the plurality of electrosurgical energy pulses when a measured representation of impedance meets or exceeds an endpoint value (See Para[0066]).	With respect to Claim 10 Koss teaches	A surgical system comprising (See Abstract):  	a control circuit (See Fig 1 and Para[0029] A source of energy, such as a radiofrequency (RF) generator 18 is coupled to the electrosurgical appliance by a control circuit 16; and 	an output circuit coupled to the control circuit and configured to deliver energy to an output terminal for delivery to a patient, the output terminal configured to couple to an electrosurgical device having two jaws with corresponding electrodes (See Fig 1 and Para[0029] In FIG. 1, a procedure in which electrosurgery is being performed on the target tissue 10 of a patient by an electrosurgical device 12), 	wherein the control circuit is configured to: 	count and deliver electrosurgical energy pulses to biological tissue in electrical communication with two electrodes of the surgical device ( See Para[0029] and Para[0055] pulse count; and 	for a plurality of electrosurgical energy pulses: 	deliver a first electrosurgical energy pulse to biological tissue in electrical communication with two electrodes of the electrosurgical device (See Fig 4); 	compare a first measured representation of impedance of the biological tissue to a first threshold value (See Fig 5, 7, 8); 	reduce delivery of the first electrosurgical energy pulse when the first measured representation of impedance meets or exceeds the first threshold value (See Fig 5, 7, 8); 	increase the first threshold value to a second threshold value (See Fig 5, 7, 8); 	deliver a second electrosurgical energy pulse to the tissue (See Fig 5, 7, 8); 	compare a second measured representation of impedance of the tissue to the second threshold value (See Fig 5, 7, 8); and 	reduce delivery of the second electrosurgical energy pulse when the second measured representation of impedance meets or exceeds the second threshold value (See Fig 5, 7, 8);.	However Koss is silent to the langauge of	based on the count of the pulse	Nevertheless Pantera teaches	based on the count of the electrosurgical energy pulse (See Para[0049] Since the amount of power delivered by the RF power amplifier 60 (FIG. 1) in response to each drive pulse 86 is related directly to the width of the drive pulse 86, the pulse width count also represents the amount of energy delivered by each drive pulse. The power set signal 110 therefore relates to a count number which represents a number of quantizing intervals which the supervisory processor 106 has determined is desired for delivery based on the mode selected.)	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Koss and use the count of the electrosurgical energy pulse such as that of Pantera.	One of ordinary skill would have been motivated to modify Koss, because the count relates to the power signal, and allows for quantizing the various amount of power.	With respect to Claim 11 Koss teaches	The surgical system of claim 10, 	wherein the control circuit is configured to: retrieve data representing the first and second threshold values from a memory device. (See Para[0033])	With respect to Claim 12 Koss teaches	The surgical system of claim 10, 	wherein the control circuit is configured to: 	compare the first measured representation of impedance to the second measured representation of impedance; and 	determine the second threshold value based on a difference between the first measured representation of impedance and the second measured representation of impedance  (See Fig 2 and Para[0033]-Para[0044]).	With respect to Claim 13 Koss teaches	The surgical system of claim 10, 	wherein the control circuit is configured to: 	compare the first measured representation of impedance to the second measured representation of impedance; and 	determine the second threshold value based on the first measured representation of impedance being greater than the second measured representation of impedance. (See Fig 2 and Para[0033]-Para[0044]).	With respect to Claim 14 Koss teaches	The surgical system of claim 10, 	wherein the control circuit is configured to: 	compare the first measured representation of impedance to the second measured representation of impedance; and 	determine the second threshold value based on the first measured representation of impedance being less than the second measured representation of impedance. (See Fig 2 and Para[0033]-Para[0044]).	With respect to Claim 15 Koss teaches	The surgical system of claim 10, 	wherein the control circuit is configured to: 	determine a rate of change between the first measured representation of impedance and the second measured representation of impedance; and 	determine the second threshold value based on the rate of change. (See Fig 2 and Para[0033]-Para[0044]).	With respect to Claim 16 Koss teaches	The surgical system of claim 10, 	wherein the control circuit is configured to: 	determine the second threshold value based on the first measured representation of impedance. (See Fig 2 and Para[0033]-Para[0044]).	With respect to Claim 17 Koss teaches	A method of delivering electrical energy to an electrosurgical device, the method comprising (See Abstract): 	counting and delivering a plurality of electrosurgical energy pulses to biological tissue in electrical communication with two electrodes of the electrosurgical device (See Para[0029] and Para[0055] pulse count); 	for a plurality of electrosurgical energy pulses: 	comparing a parameter to a threshold value (See Fig 3); and 	adjusting the threshold value (See Fig 2)	However Koss is silent to the language of	based on the count of the electrosurgical energy pulse.	Nevertheless Pantera teaches	based on the count of the electrosurgical energy pulse (See Para[0049] Since the amount of power delivered by the RF power amplifier 60 (FIG. 1) in response to each drive pulse 86 is related directly to the width of the drive pulse 86, the pulse width count also represents the amount of energy delivered by each drive pulse. The power set signal 110 therefore relates to a count number which represents a number of quantizing intervals which the supervisory processor 106 has determined is desired for delivery based on the mode selected.)	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Koss and use the count of the electrosurgical energy pulse such as that of Pantera.	One of ordinary skill would have been motivated to modify Koss, because the count relates to the power signal, and allows for quantizing the various amount of power.	With respect to Claim 18 Koss teaches	The method of claim 17, 	wherein the parameter is selected from the group consisting of: 	an impedance of the biological tissue, a change in impedance of the biological tissue, a rate of change of the impedance of the biological tissue, a change in a phase angle, a change in a current of the delivered electrosurgical energy pulse, and a change in an output voltage of the delivered electrosurgical energy pulse (See Abstract).	With respect to Claim 19 Koss teaches	The method of claim 17, comprising: 	retrieving data representing the threshold value from a memory device (See Para[0033]).	With respect to Claim 20 Koss teaches	The method of claim 17, comprising: 	comparing a first measured parameter to a second measured parameter, wherein adjusting the threshold value based on the count of the electrosurgical energy pulse includes: 	adjusting the threshold value based on a difference between the first measured parameter and the second measured parameter (See Fig 2 and Para[0033]-Para[0044]).	With respect to Claim 21 Koss teaches	The method of claim 17, comprising: 	comparing a first measured parameter to a second measured parameter, wherein adjusting the threshold value based on the count of the electrosurgical energy pulse includes: 	adjusting the threshold value based on the first measured parameter being greater than the second measured parameter (See Fig 2 and Para[0033]-Para[0044])..	With respect to Claim 22 Koss teaches	The method of claim 17, comprising: 	comparing a first measured parameter to a second measured parameter, wherein adjusting the threshold value based on the count of the electrosurgical energy pulse includes: 	adjusting the threshold value based on the first measured parameter being less than the second measured parameter (See Fig 2 and Para[0033]-Para[0044])..	With respect to Claim 23 Koss teaches	The method of claim 17, comprising: 	determining a rate of change between a first measured parameter and a second measured parameter, wherein adjusting the threshold value based on the count of the electrosurgical energy pulse includes: 	adjusting the threshold value based on the rate of change between the first measured parameter and a second measured parameter (See Fig 2 and Para[0033]-Para[0044])..	With respect to Claim 24 Koss teaches	The method of claim 17, comprising: 	adjusting the threshold value based on the parameter (See Fig 3).	With respect to Claim 25 Koss teaches	The method of claim 17, comprising: 	reducing the delivery of the plurality of electrosurgical energy pulses when a measured representation of impedance meets or exceeds an endpoint value. (See Para[0066]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050. The examiner can normally be reached M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



	/YOSHIHISA ISHIZUKA/          Primary Examiner, Art Unit 2863